United States Court of Appeals
                                                          Fifth Circuit
                                                       F I L E D
                    In the                               June 7, 2004
United States Court of Appeals                     Charles R. Fulbruge III
          for the Fifth Circuit                            Clerk
              _______________

                m 03-21032
              Summary Calendar
              _______________



            IN THE MATTER OF:
              C.L. GARLAND,

                                   Debtor.


    FIRST CAPITAL INTEREST, L.L.C.,

                                   Appellant,

                   VERSUS

              C. L. GARLAND,

                                   Appellee.


        _________________________

  Appeal from the United States District Court
      for the Southern District of Texas
               m H-03-CV-244
       _________________________
Before SMITH, DEMOSS, and STEWART,
  Circuit Judges.

PER CURIAM:*

    First Capital Interest, L.L.C. (“First Cap-
ital”), appeals a district court judgment affirm-
ing an order of the bankruptcy court denying
a motion to ratify a sale of real property. First
Capital raises one issue: “Does the automatic
stay of 11 U.S.C. § 362 prevent a foreclosure
of a lien to secure a criminal bond forfeiture?”

   First Capital concedes that, as the district
court held, this issue is controlled by Hickman
v. Texas (In re Hickman), 260 F.3d 400 (5th
Cir. 2001). First Capital argues, however,
that, for various reasons, Hickman is wrongly
decided.

    Absent circumstances not present here, one
panel of this court cannot overrule another.
United States v. Darrington, 351 F.3d 632,
634 (5th Cir. 2003). The judgment of the dis-
trict court, accordingly, is AFFIRMED.




    *
      Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published and
is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                         2